COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:             Richard Andert Robins v. Commission for Lawyer Discipline
                                 d/b/a Texas Bar a/k/a State Bar of Texas

Appellate case number:           01-19-00011-CV

Trial court case number:         2018-46488

Trial court:                     61st District Court of Harris County

Date motion filed:               February 25, 2021

Party filing motion:             Appellant

       It is ordered that the motion for en banc reconsideration is denied. See TEX. R. APP.
P. 49.7.




Judge’s signature:    /s/ Sherry Radack
                      Acting individually         Acting for the Court


En Banc Court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, and Guerra.

Farris, J., not participating.


Date: April 15, 2021